FORM 6 - K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Private Issuer Pursuant to Rule 13a - 16 or 15d -16 Under the Securities Exchange Act of 1934 For the Month ofAugust 2017 Commissionfilenumber 000-28884 Eltek Ltd. (Name of Registrant) Sgoola Industrial Zone, Petach Tikva, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F☒Form 40-F ☐ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): This Form 6-K is being incorporated by reference into the Registrant’s Form S-8 Registration Statements File Nos. 333-130611 and 333-123559. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. Eltek Ltd. (Registrant) By: /s/Amnon Shemer Amnon Shemer Vice President, Finance and Chief Financial Officer Dated: August 8, 2017 Eltek Sets Earnings Release Date and Conference Call to Report second quarter 2017 Results on August 14, 2017 Management to hold a conference call at 9:30 a.m. Eastern Time PETACH-TIKVA, Israel, August 8, 2017 Eltek Ltd. (NasdaqCM:ELTK- News), aglobal manufacturer and supplier of technologically advanced solutions in the field of Printed Circuit Boards, announced today that it will release its financial results for the quarter ended June 30, 2017 on Monday, August 14, 2017, before the market opens. Eltek's financial results will be released over the news wires and will be posted on its corporate website at: www.nisteceltek.com. On Monday, August 14, 2017 at 9:30 a.m. Eastern Time, Eltek will conduct a conference call to discuss the results. The call will feature remarks by Yitzhak Nissan, Chairman of the Board of Directors and Chief Executive Officer, Roberto Tulman, Deputy CEO and Chief Technology Officer and Amnon Shemer, Chief Financial Officer. To participate, please call the following teleconference numbers. Please allow for additional time to connect prior to the call: United States: 1-888-668-9141 Israel: 03-9180610 International: +972-3-9180610 At: 9:30 a.m. Eastern Time 6:30 a.m. Pacific Time 16:30 p.m. Israel Time A replay of the call will be available through the Investor Info section on Eltek’s corporate website at http://www.nisteceltek.com approximately 24 hours after the conference call is completed and will be archived for 30 days. About Eltek Eltek – "Innovation Across the Board", is a global manufacturer and supplier of technologically advanced solutions in the field of printed circuit boards (PCBs), and is the Israeli leader in this industry. PCBs are the core circuitry of most electronic devices. Eltek specializes in the manufacture and supply of complex and high quality PCBs, HDI, multilayered and flex-rigid boards for the high-end market. Eltek is ITAR compliant and has AS-9100 and NADCAP Electronics certifications. Its customers include leading companies in the defense, aerospace and medical industries in Israel, the United States, Europe and Asia. Eltek was founded in 1970. The Company’s headquarters, and R&D, production and marketing center is located in Israel. Eltek operates also through its subsidiaries in North America and in Europe and by agents and distributors in Europe, India, South Africa and South America. For more information, visit Eltek's web site at www.nisteceltek.com. Forward Looking Statement: Certain matters discussed in this news release are forward-looking statements that involve a number of risks and uncertainties including, but not limited to statements regarding expected results in future quarters, risks in product and technology development and rapid technological change, product demand, the impact of competitive products and pricing, market acceptance, the sales cycle, changing economic conditions and other risk factors detailed in the Company's Annual Report on Form 20-F and other filings with the United States Securities and Exchange Commission. Investor Contact: Oded Ben Chorin KM Investor relations Tel: +972- 3-5167620 oded@km-ir.co.il www.km-ir.co.il Amnon Shemer Chief Financial Officer amnons@nisteceltek.com +972-3-9395023
